DETAILED ACTION
	This is in response to communication received on 4/2/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strong” and “weak” in claims 10 and 13 is a relative term which renders the claim indefinite. The term “strong” and “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, how strong does a polycation have to be to be considered strong? What is a weak polycation? What is a medium strength polycation that is neither strong nor weak? And likewise, what makes a strong or weak polyanion.
Appropriate correction is required.
For purposes of compact prosecution, Examiner will interpret weak and strong to mean any polycation or polyanion.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10, 11, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cimpeanu et al. US PGPub 2012/0148855 hereinafter CIMPEANU.
As for claim 1, CIMPEANU teaches “The use of polyelectrolyte complexes is described, for providing an oxygen barrier to packaging materials made of polymer foils” (abstract, lines 1-3) and “The barrier properties can be measured by the permeability test described in the examples. The term oxygen barrier property means that oxygen transmission or oxygen permeability has been reduced in comparison with an uncoated substrate” (paragraph 9, lines 3-7), i.e. a method of applying a gas-impermeable coating.
CIMPEANU teaches “In one embodiment of the invention, aqueous dispersions of polyelectrolyte complexes are used” (paragraph 12, lines 1-2), i.e. forming a polyelectrolyte complex suspension.
CIMPEANU teaches “A possible application method by way of example on coating machinery applies the coating composition to a backing foil made of a plastic” (paragraph 93, lines 1-3), i.e. applying the polyelectrolyte complex suspension to a substrate.
As for claim 2, CIMPEANU teaches “Once the polyelectrolyte complexes have been applied to the sheet substrates, the solvent is evaporated” (paragraph 96, lines 7-9), i.e. comprising drying the polyelectrolyte complex suspension after application to the substrate.
As for claim 4, CIMPEANU teaches “In one embodiment of the invention, aqueous dispersions of polyelectrolyte complexes are used” (paragraph 12, lines 1-2), wherein the solvent is water, and “Once wherein the drying evaporates excess water from the polyelectrolyte complex suspension.
As for claim 10, CIMPEANU teaches “In one embodiment of the invention, the coating process for the polymer foils uses a composition comprising a polyelectrolyte complex previously produced from anionic polymer and from cationic surfactant” (paragraph 76, lines 1-4), i.e. wherein the polyelectrolyte complex suspension comprises a strong polycation and a weak polyanion.
As for claim 11, CIMPEANU teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from O to 5.9, preferably from 1 to 5, and in particular form 1.5 to 3” (paragraph 63, lines 9-12), i.e. wherein the polyelectrolyte complex suspension has a pH of approximately 2.
As for claim 12, CIMPEANU teaches “Examples of suitable cationic surfactants are… dialkyldimethylammonium chlorides” (paragraph 77, lines 15-22) and CIMPEANU further teaches “Examples of ethylenically unsaturated anionic monomers that can be used are monoethylenically unsaturated C3 to C10 or C3 to Cs carboxylic acids, such as acrylic acid” (paragraph 15, lines 1-4), and “Particular preference is given to homopolymers of acrylic acid, obtainable via free-radical polymerization of acrylic acid in the absence of other monomers” (paragraph 20, lines 6-8), i.e. wherein the polyelectrolyte complex suspension comprises cationic polydiallyldimethylammonium chloride and anionic polyacrylic acid.
As for claim 13, CIMPEANU teaches “In one embodiment of the invention, the coating process for the polymer foils uses a composition comprising a polyelectrolyte complex previously produced from anionic polymer and from cationic surfactant” (paragraph 76, lines 1-4), i.e. wherein the polyelectrolyte complex suspension comprises a strong polycation and a weak polyanion.
As for claim 14, CIMPEANU teaches “Examples of the amounts used of the comonomers in the production of the anionic polyelectrolyte complexes are such that the resultant polymer dispersions are water-soluble when diluted with water at pH above 7 .0 and at a temperature of 20° C., and have an anionic charge” (paragraph 19, liens 1-5), i.e. wherein the polyelectrolyte complex suspension has a pH greater than 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-9, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu et al. US PGPub 2012/0148855 hereinafter CIMPEANU as applied to claim 1.
As for claim 5, CIMPEANU teaches that “The invention provides the use of at least one polyelectrolyte complex for providing an oxygen barrier for packaging materials made of polymer foils, where polymeric components of the polyelectrolyte complex are applied in polymerized form to the polymer foil, and where at least one side of at least one polymer foil is either coated with an aqueous dispersion comprising a dispersed polyelectrolyte complex previously produced by water-in-water emulsion polymerization” (paragraph 7, lines 1-9), i.e. wherein curing the polyelectrolyte complex suspension before application to the substrate.
CIMPEANU also teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from Oto 5.9, preferably from 1 to 5, and in particular form 1.5 to 3. The pH value that can be used is mostly a consequence of the fact that polymers comprising acid groups are used in the free-acid-group form in the polymerization reaction… However, to the extent that the starting material comprises the alkali-metal salts, alkaline-earth-metal salts, or ammonium salts of the anionic monomers, a mineral acid is added, or an organic acid, such as formic acid, acetic acid, or propionic acid, in order to adjust the pH” (paragraph 63, Lines 9-24) wherein adding a solution of acid to a composition to adjust the pH, i.e. a buffering solution, is used to initiate the polymerization, i.e. curing process.
Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
comprising curing the polyelectrolyte complex suspension after application to the substrate as it operates substantially identical in terms of function, manner and result to the formation of a gas barrier film.
As for claim 6, Examiner points to the rejection of claim 5 above and further notes that CIMPEANU also teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from Oto 5.9, preferably from 1 to 5, and in particular form 1.5 to 3. The pH value that can be used is mostly a consequence of the fact that polymers comprising acid groups are used in the free-acid-group form in the polymerization reaction… However, to the extent that the starting material comprises the alkali-metal salts, alkaline-earth-metal salts, or ammonium salts of the anionic monomers, a mineral acid is added, or an organic acid, such as formic acid, acetic acid, or propionic acid, in order to adjust the pH” (paragraph 63, Lines 9-24) wherein adding a solution of acid to a composition to adjust the pH, i.e. a buffering solution, is used to initiate the polymerization, i.e. curing process.
Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, applying the cation and anion polymers solution to the substrate and then adjusting the pH by adding the acidic solution to induce polymerization would be well within the skill of the ordinary skill in the art to transpose the step of applying the composition and the addition of acid to initiate polymerization, i.e. wherein the curing comprises application of a buffering solution to the substrate and the polyelectrolyte complex suspension as it operates substantially identical in terms of function, manner and result to the formation of a gas barrier film.
As for claim 7, Examiner points to the rejection of claim 5 above and further notes that CIMPEANU also teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from Oto 5.9, preferably from 1 to 5, and in particular form 1.5 to 3. The pH value that can be used is mostly a consequence of the fact that polymers comprising acid groups are used in the free-acid-group form in the polymerization reaction… However, to the extent that the starting material comprises the alkali-metal salts, alkaline-earth-metal salts, or ammonium salts of the anionic monomers, a mineral acid is added, or an organic acid, such as… acetic acid” (paragraph 63, Lines 9-24) wherein adding a solution of acid to a composition to adjust the pH, i.e. a buffering solution, is used to initiate the polymerization, i.e. curing process.
Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, applying the cation and anion polymers solution to the substrate and then adjusting the pH by adding the acidic solution to induce polymerization would be well within the skill of the ordinary skill in the art to transpose the step of applying the composition and the addition of acid to initiate polymerization, i.e. wherein the buffering solution is at least one of acetic acid as it operates substantially identical in terms of function, manner and result to the formation of a gas barrier film.
As for claim 8, CIMPEANU also teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from Oto 5.9, preferably from 1 to 5, and in particular form 1.5 to 3. The pH value that can be used is mostly a consequence of the fact that polymers comprising acid groups are used in the free-acid-group form in the polymerization reaction… However, to the extent 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the pH of the buffering solution such that it can provide the necessary pH level to achieve polymerization.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 9, Examiner notes that CIMPEANU makes clear that the gas barrier film is made of polymerized polyelectrolyte and “These polyelectrolyte dispersions can be produced via what is known as water-in-water emulsion polymerization” (paragraph 12, liens 2-4), i.e. wherein the gas barrier film is formed with the polymerization of the cation and anion such that wherein the curing improves gas impermeability of the gas impermeable coating.
As for claim 16, CIMPEANU teaches “The use of polyelectrolyte complexes is described, for providing an oxygen barrier to packaging materials made of polymer foils” (abstract, lines 1-3) and “The barrier properties can be measured by the permeability test described in the examples. The term oxygen barrier property means that oxygen transmission or oxygen permeability has been reduced in comparison with an uncoated substrate” (paragraph 9, lines 3-7), i.e. a method of applying a gas-impermeable coating.
CIMPEANU teaches “In one embodiment of the invention, aqueous dispersions of polyelectrolyte complexes are used” (paragraph 12, lines 1-2), i.e. forming a polyelectrolyte complex suspension.
CIMPEANU teaches “A possible application method by way of example on coating machinery applies the coating composition to a backing foil made of a plastic” (paragraph 93, lines 1-3), i.e. applying the polyelectrolyte complex suspension to a substrate.
 treating the substrate having the polyelectrolyte complex applied thereon… causes solid film formation on the substrate and wherein the treating results in a gas-impermeable coating being formed on the substrate.
	CIMPEANU is silent on treating the substrate having the polyelectrolyte complex applied thereon, wherein the treating reduces salt content of the poly electrolyte complex… on the substrate.
CIMPEANU teaches that “The invention provides the use of at least one polyelectrolyte complex for providing an oxygen barrier for packaging materials made of polymer foils, where polymeric components of the polyelectrolyte complex are applied in polymerized form to the polymer foil, and where at least one side of at least one polymer foil is either coated with an aqueous dispersion comprising a dispersed polyelectrolyte complex previously produced by water-in-water emulsion polymerization” (paragraph 7, lines 1-9).
CIMPEANU also teaches “The polymerization reaction takes place in an aqueous medium at pH below 6, e.g. in the range from Oto 5.9, preferably from 1 to 5, and in particular form 1.5 to 3. The pH value that can be used is mostly a consequence of the fact that polymers comprising acid groups are used in the free-acid-group form in the polymerization reaction… However, to the extent that the starting material comprises the alkali-metal salts, alkaline-earth-metal salts, or ammonium salts of the anionic monomers, a mineral acid is added, or an organic acid, such as formic acid, acetic acid, or propionic acid, in order to adjust the pH” (paragraph 63, Lines 9-24) and further teaches as a part of the polymerization “It is also possible to use the corresponding acids, as long as they are either neutralized by bases comprised within the reaction medium or are converted into anionic groups by basic groups of the cationic polymer” (paragraph 15, lines 4-7), i.e. treating the polyelectrolyte complex suspension… wherein the treating reduces salt content of the polyelectrolyte complex.

Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, applying the cation and anion polymers solution to the substrate and then adjusting the pH by adding the acidic solution to induce polymerization would be well within the skill of the ordinary skill in the art to transpose the step of applying the composition and the addition of acid to initiate polymerization, i.e. treating the substrate having the polyelectrolyte complex applied thereon, wherein the treating reduces salt content of the poly electrolyte complex… on the substrate as it operates substantially identical in terms of function, manner and result to the formation of a gas barrier film.
	As for claim 17, CIMPEANU teaches “Examples of suitable cationic polymers are those from the following group… (d) polyethyleneimines” (paragraph 25-36) and CIMPEANU teaches “Examples of suitable cationic surfactants are… dialkyldimethylammonium chlorides” (paragraph 77, lines 15-22) and CIMPEANU further teaches “Examples of ethylenically unsaturated anionic monomers that can be used are monoethylenically unsaturated C3 to C10 or C3 to Cs carboxylic acids, such as acrylic acid” (paragraph 15, lines 1-4), and “Particular preference is given to homopolymers of acrylic acid, obtainable via free-radical polymerization of acrylic acid in the absence of other monomers” (paragraph 20, lines 6-8), i.e. wherein the polyelectrolyte complex comprises a cationic polyethylenimine (PEI) and anionic polyacrylic acid.
As for claim 19, Examiner notes that there is no limitation on what constitutes a humidity treatment and could potentially read on any process in which the substrate is exposed to any amount of relative humidity. As such, it is the position of the Examiner that such a step would necessarily happen in the drying of CIMPEANU as the water solvent is removed (see paragraph 96) as the evaporated water In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 20, Examiner draws attention to the rejection of claim 16, and further notes that CIMPEANU teaches “The polymerization reaction can also be conducted in the presence of at least one crosslinking agent. This then gives copolymers with higher molar mass than when the anionic monomers are polymerized in the absence of any crosslinking agent. Incorporation of a crosslinking agent into the polymers moreover gives reduced solubility of the polymers in water. As a function of the amount of copolymerized crosslinking agent, the polymers become insoluble in water, but are swellable in water” (paragraph 22, lines 1-9).
Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, applying the cation and anion polymers solution to the substrate and then adjusting the pH by adding the acidic solution to induce polymerization would be well within the skill of the ordinary skill in the art to transpose the step of applying the composition and the addition of acid to initiate polymerization, i.e. wherein the treating comprises addition of a cross-linking agent as it operates substantially identical in terms of function, manner and result to the formation of a gas barrier film.
Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim 1 above, and further in view of Kotov et al. US PGPub 2012/0156389 hereinafter KOTOV.
As for claim 3, CIMPEANU teaches “Once the polyelectrolyte complexes have been applied to the sheet substrates, the solvent is evaporated” (paragraph 96, lines 7-9), i.e. comprising drying the polyelectrolyte complex suspension after application to the substrate.
CIMPEANU is silent on whether this drying improves optical clarity of the gas-impermeable coating than if the drying is omitted.
KOTOV teaches “Deposition of the film material onto the substrate can be performed in an iterative manner, made possible by the overcompensation of surface charge which often takes place when polyelectrolytes and other high molecular weight species are adsorbed on a solid-liquid interface” (paragraph 5, lines 2-7).
KOTOV further teaches “While water treatment was also used for the coagulation of cellulose, the slow evaporation of water resulted in the less uniform and less transparent film” (paragraph 88, lines 5-7), i.e. wherein slow or air-drying of water can result in a less uniform and less transparent film.
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the duration of the drying such that a more transparent film, i.e. improved optical clarity of the gas-impermeable coating, is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, CIMPEANU teaches “A possible application method by way of example on coating machinery applies the coating composition to a backing foil made of a plastic. If materials in the form of webs are used, the polymer dispersion is usually applied from a trough by way of an applicator roll and rendered uniform with the aid of an air knife. Other successful possibilities for applying the coating use the reverse gravure process, or spray processes, or a spreader system that uses a roll, or other coating processes known to the person skilled in the art” (paragraph 93).
CIMPEANU is specifically silent wherein the applying comprises dipping the substrate in the polyelectrolyte complex suspension.

KOTOV teaches “In some embodiments, the layering materials can be deposited on a substrate or layer by dipping the substrate and or film into the next layering material” (paragraph 65, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the applying comprises dipping the substrate in the polyelectrolyte complex suspension in the process of CIMPEANU because CIMPEANU teaches that any method can be used to apply its dispersion and KOTOV makes clear that dipping was a known method for forming layers.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu et al. US PGPub 2012/0148855 hereinafter CIMPEANU as applied to claim 16 above, and further in view of Grunlan et al. US PGPub 2014/0363689 hereinafter GRUNLAN.
As for claim 16, CIMPEANU teaches “A possible application method by way of example on coating machinery applies the coating composition to a backing foil made of a plastic. If materials in the form of webs are used, the polymer dispersion is usually applied from a trough by way of an applicator roll and rendered uniform with the aid of an air knife. Other successful possibilities for applying the coating use the reverse gravure process, or spray processes, or a spreader system that uses a roll, or other coating processes known to the person skilled in the art” (paragraph 93).
CIMPEANU is silent on wherein the applying comprises utilizing a Meyer rod to apply the polyelectrolyte complex suspension to the substrate.
GRUNLAN teaches “The method also includes exposing the first cationic layer to a first anionic solution to produce a first anionic layer on the first cationic layer. In addition, the method includes exposing the first anionic layer to a second cationic solution to produce a second cationic layer on the first anionic layer” (abstract, lines 5-10).
GRUNLAN teaches “In embodiments, the positive (or neutral) and negative layers are deposited on the rubber substrate by any suitable method. Embodiments include depositing the positive ( or neutral) and negative layers on the rubber substrate by any suitable liquid deposition method. Without limitation, examples of suitable methods include bath coating, spray coating, slot coating, spin coating, curtain coating, gravure coating, reverse roll coating, knife over roll (i.e., gap) coating, metering (Meyer) rod coating, air knife coating, or any combinations thereof” (paragraph 21, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the applying comprises utilizing a Meyer rod to apply the polyelectrolyte complex suspension to the substrate in the process of CIMPEANU because CIMPEANU teaches that any method can be used to apply its dispersion and GRUNLAN makes clear that Meyer rod coating was a known method for forming layers of polyelectrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/               Examiner, Art Unit 1717